DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 06/27/2022. As directed by the amendment: claim 20 has been amended; claims 1-19 have been canceled; and new claims 21-28 have been added. Thus, claims 20-28 are presently pending in this application.
Applicant’s amendments to claims have overcome the objections and 112(b) rejections previously set forth in the office action mailed 02/25/2022.

EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Paul Weaver on 07/11/2022. 
The application has been amended as follows: 
Claim 20 is amended as follows:
A plaque treatment catheter assembly comprising: 
a catheter tube comprising: 
proximal and distal catheter ends; 
an inner and outer diameter defining a catheter wall, the inner diameter defining a lumen of the catheter tube, the catheter tube capable of being inserted within a vasculature; 
one or more channel(s) within the catheter wall and between the inner and outer diameters of the catheter wall and that are parallel to an axis of the catheter tube and that extend from the proximal to distal end of the catheter tube; and
one or more elongate member(s) having a distal portion comprising a plaque scoring member or a clot retrieval member, and having a portion proximal to the distal portion configured to move within the one or more channel(s); and 
an expandable member that is movable within and out of the lumen of the catheter tube that can be expanded to cause movement of the one or more plaque scoring member(s) or the one or more clot retrieval member(s).
Claim 22 is amended as follows:
The plaque treatment catheter assembly of claim 20, wherein the one or more elongate member(s) is in the form of a flexible wire, a flexible cord, or a flexible rod.
Claim 25 is amended as follows:
The plaque treatment catheter assembly of claim 20, wherein the plaque scoring member or [[a]] the clot retrieval member is configured to form a loop when the one or more elongate member(s) is extended distally from the one or more channel(s).
Claim 26 is amended as follows:
The plaque treatment catheter assembly of claim 25, wherein the loop is configured to be positioned proximal to a plaque, and the expandable member is inflated to force the loop against the plaque.
Claim 27 is amended as follows:
The plaque treatment catheter assembly of claim 22, wherein the flexible wire, cord, or rod has a distal end that is fixed to a portion of the distal end of the catheter tube, and the [[a]] plaque scoring member or [[a]] the clot retrieval member formed from the flexible wire, cord, or rod is distal to the distal end of the catheter tube.
Claim 28 is amended as follows:
The plaque treatment catheter assembly of claim 20, wherein movement of the [[the]] one or more elongate member(s) is controlled at the proximal end of the catheter tube 

Allowable Subject Matter
Claims 20-28 are allowed over the prior arts of records.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records is Fulton, III (US 2014/0142598).
Regarding claim 20, the cited prior art fails to disclose/teach among all the limitation or render obvious a plaque treatment catheter assembly comprising a catheter tube with a lumen and one or more channels within the catheter wall, wherein one or more elongate members having a plaque scoring member or a clot retrieval member is configured to move within the one or more channels, wherein an expandable member is movable within the lumen of the catheter tube, and wherein the expandable member is expanded to cause movement of the one or more plaque scoring member or the one or more clot retrieval member, in combination with the total structure and function as claimed. No combination of prior art was found to teach or suggest each and every element of claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783